Citation Nr: 1731350	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-16 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for residuals of compression fracture L1 with grade 2 L5-S1 spondylolisthesis and low back pain, and lumbar spine degenerative changes.

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected back disability.

3. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected back disability.

4. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and panic disorder.

5. Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The February 2011 rating decision on appeal denied entitlement to service connection for a depressive and panic disorder.  In a subsequent February 2014 rating decision, the RO denied service connection for PTSD.  Pursuant to Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issues as entitlement to service connection for an acquired psychiatric disability.

In the Veteran's June 2012 Form 9 Substantive Appeal he indicated that he wanted a Travel Board hearing.  In a subsequent October 2015 request, the Veteran indicated that he wanted videoconference hearing.  The Veteran later withdrew these requests in a February 2017 contact.

With the exception of entitlement to an increased evaluation for a back disability, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235, 5239, 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA's duty to notify was satisfied by March 2010 and April 2010 letters, as well as additional letters during the period on appeal.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II. Increased Evaluation Back Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4. 40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4. 40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran filed his increased rating claim on March 1, 2010.  At that time, he was rated at 40 percent for residuals of compression fracture L1 with grade 2 L5-S1 spondylolisthesis and low back pain under Diagnostic Code 5235-5239.  A March 2017 rating decision established service connection for lumbar spine degenerative arthritis, effective October 4, 2016.  This is evaluated with the previously service connected back disability, at 40 percent.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Relevant to the analysis of the severity of the Veteran's back disorder, the Board notes that the Veteran is in receipt of separate 20 percent evaluations for radiculopathy of the bilateral lower extremities associated with his current back condition.  The Veteran has not expressed disagreement with these assigned evaluations, granted in a March 2017 rating decision, and it was not further addressed in the July 2017 brief on appeal.

Factual Background

At a July 2010 VA examination, the Veteran reported moderate to severe pain throughout the day.  There was no bedrest prescribed by a physician.  Mornings are particularly difficult and especially painful, with flares due to chores.  There were spasms and weakness, occasional use of a cane, and no brace.  The Veteran could walk 5 to 20 minutes at slow and steady pace, with no falls.  The Veteran was able to performed activities of daily living slowly and painfully.  Somedays he was unable to drive and was unable to report to his place of employment.  Physical examination revealed forward flexion limited by pain of 21, 21, and 21 degrees and extension of 10, 11, and 11 degrees.  There was no atrophy and ankylosis.

At a May 2013 VA examination, the Veteran reported flare-ups twice per day with increased pain up to 24 hours and greatly decreased level of activity.  Physical examination revealed forward flexion of 35 degrees and extension of 10 degrees, with no objective evidence of painful motion on either movement.  Repetitive motion testing was performed with flexion limited to 25 degrees and extension maintained at 10 degrees.  Additional limitation in range of motion and functional loss/impairment was due to less movement than normal, weakened movement, pain on movement, and stiffness.  The Veteran did not have IVDS.  There was no evidence of ankylosis.

At a December 2015 VA examination, the Veteran reported flare-ups triggered by prolonged sitting, walking, and maintaining one position.  Flare-ups averaged at least once per week with the severity of 7 out of 10.  Average duration was 2 to 3 days.  There was functional impairment and loss due to pain, stiffness, and limited motion.  Forward flexion was 15 degrees and extension was 0 degrees.  The Veteran was not able to perform repetitive testing due to a flare-up triggered by baseline range of motion measurements.  There was no ankylosis of the spine.  There was IVDS, however, the Veteran had not required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran was limited to lifting 10 pounds, unable to pull, push, bend, or twist due to the back.  He could kneel or squat in brief instances with no repetitions, he could walk for 10 minutes, stand less than 10 minutes, sit for 30 minutes and was unable to climb ladders.

In December 2016 and March 2017,  two VA support specialist working in the Veteran's Transition and Empowerment Center (WTEC) noted the Veteran's report of doing well and starting a third semester in school with a goal of a degree in emergency management.  The specialists referred to techniques adopted by the Veteran to improve coping skills and pain management   with some improvement. 
	
Analysis 

Additional VA and private records have been reviewed.  They do not document ankylosis of the spine or any other potentially relevant manifestations that would warrant an evaluation in excess of 40 percent. 

Based on the evidence of record, the Board finds that an evaluation in excess of 40 percent for this time period is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 40 percent evaluation, but no greater.  There is no evidence of ankylosis of the spine.

With respect to 38 C.F.R. §§ 4. 40, 4.45 and DeLuca consideration, to the degree that the Veteran's range of motion was limited upon repetitive motion, the findings did not closely approximate the criteria for a higher rating during this period.  As previously mentioned, there is no evidence of ankylosis during this period, the only objective finding that would result in an evaluation in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

Further, while IVDS was documented at his most recent VA examination, the record is devoid of any reports by the Veteran or clinical findings that the Veteran has experienced incapacitating episodes IVDS with prescribed bed rest of any duration.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Rating Formula, Note (1). 

Additionally, the Board considered the Veteran's statements with regard to the severity of his disability during this period and his use of pain medication.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment records during this period.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board does note that with respect to the Veteran's most recent December 2015 VA back examination, evidence received since that examination does not indicate that the Veteran's back condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his back condition on appeal.  In determining that a new examination is not necessary, the Board acknowledges the July 2017 statement from the Veteran's representative indicating that the Veteran's back has worsened in severity.  However, the representative provides no specific example of worsening, other than stating that "his back failed to fuse."  A review of VA treatment records subsequent to the December 2015 VA examination does not indicate any increase in severity of symptoms such as to warrant a new VA examination.  Moreover, the records from the VTEC show improved function and pain management sufficient for the Veteran to attend school and seek a job in the field of emergency management. 

In addition, the Board notes that the VA back examinations conducted during the appeal period do not reflect all findings as directed in 38 C.F.R. § 4.59 (2016) and by Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  However, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim for an increased rating for his back disability at this time.  Specifically, for the entire period on appeal he is in receipt of the maximum rating for such disability based on limitation of range of motion (40 percent).  The only way to attain a higher schedular rating is to demonstrate ankylosis of the thoracolumbar or entire spine, which has not been shown or asserted by the Veteran at any time pertinent to the appeal.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Extra-schedular Evaluation

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for all conditions currently on appeal. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for the Veteran's back disability that the available schedular evaluation is inadequate.  In making this determination, the Board notes the Veteran's contention with respect to the severity of his back pain.  However, the record, including a February 4, 2017 mental health note, indicates the Veteran's intention to return to college, suggesting a stability of the Veteran's back disability.  The use of medication was not reported by the Veteran or observed by clinicians to cause functional loss such as drowsiness or cognitive deficits. A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 


ORDER

Entitlement to an evaluation in excess of 40 percent for residuals of compression fracture L1 with grade 2 L5-S1 spondylolisthesis and low back pain, and lumbar spine degenerative changes is denied.






REMAND

Bilateral Knees

In the Veteran's March 2010 compensation claim, he asserted that his bilateral knee disorder was secondary to his service-connected back disability.  The Veteran's representative reaffirms this assertion in a July 2017 brief, indicating that the back disability leads to an altered gait, which in turn has placed "undue stress" on the Veteran's knees.  

Subsequent to the March 2010 claim, the Veteran attended a July 2010 VA examination at which no knee disability was formerly diagnosed.  However, the examiner noted that the "bilateral knee condition/pain" is secondary to the service-connected back disability.  A November 2010 VA examination revealed normal bilateral knees and the examiner concluded that the Veteran's knee pain was "without an underlying diagnosis and this is less likely as not related to the back condition."

A review of the VA treatment records indicates that the Veteran is currently attending aquatherapy for his knees, indicating that he is still experiencing pain.  Given the continued assertion by the Veteran and his representative of a current bilateral knee disorder, the Board finds that a new VA examination is warranted in order to determine if a current bilateral knee disability exists, and if so, if it is secondary to the Veteran's service-connected back in accordance with 38 C.F.R. § 3.310.

Psychiatric Disorder

February 2011 and May 2013 VA examiners commented on the potential relationship between the Veteran's diagnosed psychiatric disabilities and his service-connected disabilities.  However, they do not specifically address whether the psychiatric disorders are aggravated by the Veteran's service-connected back disability.  38 C.F.R. § 3.310.  As a result, remand for a new medical opinion is necessary.  

In addition, the Board finds that new direct medical opinion for the Veteran's acquired psychiatric disorders are needed to specifically address the Veteran's assertion that he responded to the suicides of a number of fellow service members while as a medic in-service.  The Veteran made these assertions at his February 2011 and May 2013 VA examinations.
	
TDIU

The Board finds that resolution of the Veteran's claims for service connection may be relevant to the claim for a total disability evaluation due to individual unemployability resulting from service connected disability (TDIU), particularly because the Veteran does not currently meet the schedular requirements.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an examiner of appropriate knowledge and expertise to determine whether any current bilateral knee disability is etiologically related to the Veteran's active duty service or secondary to a service-connected disability, including the back disability. 

It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  If required, the knees should be tested for pain on both active and passive motion and, if appropriate, in weight-bearing and non-weight-bearing as required by 38 C.F.R. § 4.59.

Based on a review of the record, the examiner should:

a) Determine whether the Veteran has a current diagnosis of a left or right knee disability.  In doing so, address whether the Veteran has had any such disability during the period on appeal (March 2010 to present). 

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral knee disability is causally or etiologically related to the Veteran's periods of active service.

c) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed bilateral knee disability was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected back disability. 

If any service-connected disability aggravates a bilateral knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

A complete rationale for any opinion expressed should be provided in a report. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  All clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation. 

a) Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD or any psychiatric disorder under DSM 5. 

b) If a diagnosis of PTSD is made, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosis of PTSD is related to his active duty.
The examiner must identify the stressor(s) supporting the diagnosis. The examiner should provide an opinion as to whether the Veteran's diagnosis of PTSD is supportable solely by the stressor(s) that has (have) been verified or established in the record.

c) For any other psychiatric disorder diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's psychiatric disorder is causally or etiologically related to the Veteran's periods of active service.  In doing so, please address the Veteran's contention that he responded to suicides of fellow service members as a medic while in-service.

d) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed psychiatric disability was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected back disability. 

If any service-connected disability aggravates a psychiatric disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

 3. After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


